                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION

VILMA VIVIANA                             :
CARRILLO CARRILLO,                        :
                                          :
                     Petitioner,          :
                                          :
v.                                        :       CASE NO. 7:18-CV-201-HL-MSH
                                          :             28 U.S.C. § 2241
Warden, IRWIN COUNTY                      :
DETENTION CENTER, et al.,                 :
                                          :
                 Respondents.             :
_________________________________

                                         ORDER

       The Court received Petitioner’s application for habeas corpus relief (ECF No. 1) on

December 14, 2018. Respondents timely filed a Return on December 20, 2018 (ECF No.

5). They seek additional time to file a comprehensive response. Resp’ts’ Return 1-2, ECF

No. 5. Respondents’ request for additional time is granted. They have twenty-eight (28)

days from today to file a comprehensive response to the above captioned habeas petition.

Within fourteen (14) days thereafter, Petitioner should file a reply. The Court will consider

whether to hold an evidentiary hearing once briefing is complete.

       SO ORDERED, this 20th day of December, 2018.

                                              /s/ Stephen Hyles
                                              UNITED STATES MAGISTRATE JUDGE
